Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 1 of 25 PageID #: 191




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard, Suite 119
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective
 and potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- x
 Qian Xiong Lin, and
 Hang Qi Lin, ,
                                                                       Case No. 2:17-cv-04994-JS-AYS
 on their own behalf and on behalf of others similarly
 situated,                                                             29 U.S.C. § 216(b) COLLECTIVE
                                              Plaintiffs,              ACTION & FED. R. CIV. P. 23
                                  v.                                   CLASS ACTION
 DJ's International Buffet Inc.,
 Ding Chen,                                                            FIRST AMENDED
 David Liang a/k/a David Lian, and                                     COMPLAINT
 Xin Shirley Bi a/k/a Shirley Kin Bi,
                                              Defendants.
  ---------------------------------------------------------------- x

        Plaintiffs Qian Xiong Lin, and Hang Qi Lin (hereinafter referred to as Plaintiffs), on behalf

of themselves and others similarly situated, by and through their attorney, Troy Law, PLLC,

hereby bring this complaint against Defendants DJ's International Buffet Inc.; Ding Chen, David

Liang a/k/a David Lian, and Xin Shirley Bi a/k/a Shirley Kin Bi, and allege as follows:

                                             INTRODUCTION

    1. This action is brought by the Plaintiffs Qian Xiong Lin, and Hang Qi Lin, on behalf of

themselves as well as other employees similarly situated, against the Defendants for alleged

violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New York Labor

Law (NYLL), arising from Defendants’ various willfully and unlawful employment policies,

patterns and practices.




TTroy                                                1 of 25                                  Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 2 of 25 PageID #: 192




    2. Upon information and belief, Defendants have willfully and intentionally committed

widespread violations of the FLSA and NYLL by engaging in pattern and practice of failing to

pay its employees, including Plaintiffs, minimum wage for each hour worked and overtime

compensation for all hours worked over forty (40) each workweek.

    3. Plaintiffs Qian Xiong Lin alleges pursuant to the FLSA, that he is entitled to recover from

the Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated damages,

(3) prejudgment and post-judgement interest; and/or (4) attorney’s fees and costs.

    4. Plaintiffs further allege pursuant to NYLL § 650 et seq. and 12 New York Codes, Rules

and Regulations § 146 (NYCRR) that they are entitled to recover from the Defendants: (1) unpaid

minimum wage compensation and unpaid overtime compensation, (2) unpaid spread-of-hours

premium, (3) up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide

a Time of Hire Notice detailing rates of pay and payday, (4) up to five thousand dollars ($5,000)

per Plaintiff for Defendants’ failure to provide a paystub that accurately and truthfully lists

employee’s hours along with the employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day, (5) liquidated damages equal to the sum of unpaid minimum wage, unpaid “spread

of hours” premium, unpaid overtime in the amount of twenty five percent under NYLL § 190 et

seq., § 650 et seq., and one hundred percent after April 9, 2011 under NY Wage Theft Prevention

Act, (6) 9% simple prejudgment interest provided by NYLL, (7) post-judgment interest, and (8)

attorney’s fees and costs.

                                JURISDICTION AND VENUE




TTroy                                        2 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 3 of 25 PageID #: 193




    5. This Court has original federal question jurisdiction over this controversy under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims pursuant

to 28 U.S.C. § 1367(a).

    6. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b) and

(c), because Defendants conduct business in this District, and the acts and omissions giving rise to

the claims herein alleged took place in this District.

                                               PLAINTIFFS

    7. From on or about July 01, 2011 to June 30, 2017, Plaintiff Qian Xiong Lin was employed

by Defendants to work as a sushi chef at 1100 Stewart Avenue, Garden City, NY 11530.

    8. From on or about January 01, 2011 to December 25, 2014, Plaintiff Hang Qi Lin was

employed by Defendants to work as a waiter at 1100 Stewart Avenue, Garden City, NY 11530.

                                              DEFENDANTS

        Corporate Defendant

    9. Defendant DJ’s International Buffet Inc. is a domestic business corporation organized

under the laws of the State of New York with a principal address at 1100 Stewart Avenue, Garden

City, NY 11530.

    10. DJ’s International Buffet Inc. is a business engaged in interstate commerce that has gross

sales in excess of five hundred thousand dollars ($500,000.00) per year.

    11. DJ’s International Buffet Inc. purchased and handled goods moved in interstate commerce.

        Owner/Operator Defendants

    12. The Individual Defendants are officers, directors, managers and/or majority shareholders

or owners of the Corporate Defendant and being among the ten largest shareholders and/or LLC

members, are individually responsible for unpaid wages under the New York Business Corporation

Law and Limited Liability Company Law. NYBSC § 630(a), NYLLC § 609(c).


TTroy                                          3 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 4 of 25 PageID #: 194




    13. Ding Chen is a part-owner of and an active, day-to-day manager at DJ’s International

Buffet Inc. and (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employee records at DJ’s International Buffet Inc., 1100 Stewart

Avenue, Garden City, NY 11530.

    14. Ding Chen acted intentionally and maliciously and is an employer pursuant to FLSA, 29

U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the

regulations thereunder, and is jointly and severally liable with at DJ’s International Buffet Inc.

    15. David Liang a/k/a David Lian is a part-owner of and active, day-to-day manager at DJ’s

International Buffet Inc., and (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at DJ’s International Buffet Inc., 1100

Stewart Avenue, Garden City, NY 11530.

    16. David Liang a/k/a David Lian acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DJ’s International

Buffet Inc.

    17. Xin Shirley Bi a/k/a Shirley Kin Bi is the CEO of, liquor license principal for, and active,

day-to-day manager at DJ’s International Buffet Inc., and (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employee records at DJ’s

International Buffet Inc., 1100 Stewart Avenue, Garden City, NY 11530.

    18. Xin Shirley Bi a/k/a Shirley Kin Bi acted intentionally and maliciously and is an employer




TTroy                                         4 of 25                                     Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 5 of 25 PageID #: 195




pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DJ’s International

Buffet Inc.

    19. Defendants Ding Chen, David Liang a/k/a David Lian, and Xin Shirley Bi a/k/a Shirley

Kin Bi are each employers of Plaintiffs within the meaning of the FLSA and NYLL.

                                      STATEMENT OF FACTS

                                  Defendants Constitute an Enterprise

    20. At all times relevant herein, DJ's International Buffet Inc. was, and continues to be, an

“enterprise engaged in commerce” within the meaning of FLSA.

    21. At all relevant times, the work performed by Plaintiffs was directly essential to the

business operated by DJ's International Buffet Inc.

                                        Wage and Hour Claims

    22. There are approximately 26 persons working at DJ’s International Buffet, Inc. at any one

time, including approximately: 3 sushi chefs; 8 servers; 1 manager on duty; 1 host; 2 barbecue

chefs; 2 dishwashers; 2 miscellaneous kitchen workers; 1 oil wok; 1 fry wok; 1 fry wok’s helper;

and 1 cook dedicated to making Western food.

    23. Defendants committed the following alleged acts knowingly, intentionally and willfully

against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

    24. Pursuant to NYCRR Part 146-2.2 and 29 USC § 203(m), an employer cannot take credit

towards the basic minimum wage if a service employee or food service worker has not received

notification of the tip credit.

    25. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiffs and

similarly situated employees at least the New York minimum wage for each hour worked.

    26. Servers at DJ’s International Buffet, Inc., including Hang Qi Lin, were not paid any base


TTroy                                           5 of 25                                  Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 6 of 25 PageID #: 196




wages at all, even if their tips did not exceed the Federal and New York minimum wages.

    27. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiffs their

lawful overtime compensation of one and one-half times (1.5x) their regular rate of pay for all

hours worked over forty (40) in a given workweek.

    28. While employed by Defendants, Plaintiffs were not exempt under federal and state laws

requiring employers to pay employees overtime.

    29. Defendants failed to keep full and accurate records of Plaintiffs' hours and wages.

    30. Upon information and belief, Defendants failed to keep full and accurate records in order

to mitigate liability for their wage violations. Defendants never furnished any notice of their use

of tip credit.

    31. At all relevant times, Defendants knowingly and willfully failed to provide Plaintiffs and

similarly situated employees with Time of Hire Notice reflecting true rates of pay and payday as

well as paystub that lists employee’s name, employer’s name, employer’s address and telephone

number, employee’s rate or rates of pay, any deductions made from employee’s wages, any

allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day.

    32. Defendants knew that the nonpayment of overtime pay and New York’s “spread of hours”

premium for every day in which Plaintiffs worked over ten (10) hours would financially injure

Plaintiffs and similarly situated employees and violate state and federal laws.

    33. Defendants did not post the required New York State Department of Labor posters

regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff Qian Xiong Lin

    34. From on or about July 01, 2011 to June 30, 2017, Plaintiff Qian Xiong Lin was employed

by Defendants to work as a sushi chef at 1100 Stewart Avenue, Garden City, NY 11530.


TTroy                                         6 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 7 of 25 PageID #: 197




    35. From on or about July 01, 2011 to September 30, 2012, Plaintiff Qian Xiong Lin’s regular

work schedule ran as follows. Each day from 10:00 to 10:30 Plaintiff Qian Xiong Lin would be

required to ride to work in the company van; from 10:30 to 22:00 he would work as a sushi chef

without any rest breaks and with three (3) ten-minute (10-minute) meal breaks; and from 22:00 to

22:30 he would be required to ride home in the company van. In total he worked twelve (12) hours

per workday. About half of his workweeks he worked five (5) days: Wednesdays through Sundays

with Mondays and Tuesdays off, for a total of sixty (60) hours per week. About half of his

workweeks he worked six (6) days: Tuesdays through Sundays with Mondays off, for a total of

seventy-two (72) hours per week. On average he worked sixty-six (66) hours per week.

    36. From on or about January 01, 2013 June 30, 2017, Plaintiff Qian Xiong Lin’s regular work

schedule ran as follows. Each day from 10:00 to 10:30 Plaintiff Qian Xiong Lin would be required

to ride to work in the company van; from 10:30 to 22:00 he would work as a sushi chef without

any rest breaks and with three (3) ten-minute (10-minute) meal breaks; and from 22:00 to 22:30

he would be required to ride home in the company van. In total he worked twelve (12) hours per

workday. About half of his workweeks he worked five (5) days: Wednesdays through Sundays

with Mondays and Tuesdays off, for a total of sixty (60) hours per week. About half of his

workweeks he worked six (6) days: Tuesdays through Sundays with Mondays off, for a total of

seventy-two (72) hours per week. On average he worked sixty-six (66) hours per week.

    37. At all relevant times, Plaintiff Qian Xiong Lin did not have a fixed time for his meals.

    38. Plaintiff had ten (10) minutes to eat his meals, during which he was on call to work.

    39. From on or about July 01, 2011 to July 31, 2011, Plaintiff Qian Xiong Lin was not paid.

    40. From on or about August 01, 2011 to September 30, 2012, Plaintiff Qian Xiong Lin was

paid a flat compensation at a rate of one thousand seven hundred dollars ($1,700.00) per month.




TTroy                                         7 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 8 of 25 PageID #: 198




    41. From on or about January 01, 2013 to March 31, 2013, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of two thousand four hundred dollars ($2,400.00) per month.

    42. From on or about April 01, 2013 to August 31, 2013, Plaintiff Qian Xiong Lin was paid a

flat compensation at a rate of two thousand five hundred dollars ($2,500.00) per month.

    43. From on or about September 01, 2013 to January 31, 2014, Plaintiff Qian Xiong Lin was

paid a flat compensation at a rate of two thousand six hundred dollars ($2,600.00) per month.

    44. From on or about February 01, 2014 to June 30, 2014, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of two thousand seven hundred dollars ($2,700.00) per month.

    45. From on or about July 01, 2014 to November 30, 2014, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of two thousand eight hundred dollars ($2,800.00) per month.

    46. From on or about December 01, 2014 to April 30, 2015, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of two thousand nine hundred dollars ($2,900.00) per month.

    47. From on or about May 01, 2015 to September 30, 2015, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of three thousand dollars ($3,000.00) per month.

    48. From on or about October 01, 2015 to March 31, 2016, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of three thousand one hundred dollars ($3,100.00) per month.

    49. From on or about April 01, 2016 to August 31, 2016, Plaintiff Qian Xiong Lin was paid a

flat compensation at a rate of three thousand two hundred dollars ($3,200.00) per month.

    50. From on or about September 01, 2016 to January 31, 2017, Plaintiff Qian Xiong Lin was

paid a flat compensation at a rate of three thousand three hundred dollars ($3,300.00) per month.

    51. From on or about February 01, 2017 to June 30, 2017, Plaintiff Qian Xiong Lin was paid

a flat compensation at a rate of three thousand four hundred dollars ($3,400.00) per month.

    52. At all relevant times, Plaintiff Qian Xiong Lin was not paid overtime pay for overtime




TTroy                                        8 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 9 of 25 PageID #: 199




work.

    53. Throughout his employment, Plaintiff Qian Xiong Lin was not compensated at least at one-

and-one-half times his promised hourly wage for all hours worked above forty (40) in each

workweek.

    54. At all relevant times, Plaintiff Qian Xiong Lin was not informed that his flat monthly rates

were intended to cover anything other than 40 hours per week.

    55. Throughout his employment, Plaintiff Qian Xiong Lin was not given a statement with each

payment of wages reflecting employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

    56. Throughout his employment, Plaintiff Qian Xiong Lin was not compensated for New

York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his promised

rate.

        Plaintiff Hang Qi Lin

    57. From on or about January 01, 2011 to December 25, 2014, Plaintiff Hang Qi Lin was

employed by Defendants to work as a server at 1100 Stewart Avenue, Garden City, NY 11530.

    58. From on or about January 01, 2011 to December 25, 2014, Plaintiff Hang Qi Lin’s regular

work schedule ran as follows. Each day from 10:00 to 10:30 Plaintiff Qian Xiong Lin would be

required to ride to work in the company van; from 10:30 to 22:00 he would work as a server

without any rest breaks and with three (3) ten-minute (10-minute) meal breaks; and from 22:00 to

22:30 he would be required to ride home in the company van. In total he worked twelve (12) hours

per workday. About nine out of ten (90%) of his workweeks he worked five (5) days, with two of

Mondays, Tuesdays, or Wednesdays off, for a total of sixty (60) hours per week. About one out of


TTroy                                         9 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 10 of 25 PageID #: 200




 ten (10%) of his workweeks he worked six (6) days: Wednesdays through Mondays with Tuesdays

 off, for a total of seventy-two (72) hours per week. On average he worked sixty-one and two tenths

 (61.2) hours per week.

     59. At all relevant times, Plaintiff Hang Qi Lin did not have a fixed time for his meals.

     60. Plaintiff Hang Qi Lin had ten (10) minutes to eat his meals, during which he was on call to

 work.

     61. Throughout his employment, Plaintiff Hang Qi Lin was not paid any base wage.

     62. Throughout his employment, Plaintiff Hang Qi Lin was not informed of his hourly pay rate

 or of any tip credits towards the minimum wage.

     63. Throughout his employment, Plaintiff Hang Qi Lin received tips, which he contributed to

 a tip pool.

     64. Upon information and belief, throughout Plaintiff Hang Qi Lin’s employment, Defendant

 Xin Shirley Bi a/k/a Shirley Kin Bi retained money from the tip pool.

     65. At all relevant times, Plaintiff Hang Qi Lin was not paid overtime pay for overtime work.

     66. Throughout his employment, Plaintiff Hang Qi Lin was not compensated at least at one-

 and-one-half times his promised hourly wage for all hours worked above forty (40) in each

 workweek.

     67. Throughout his employment, Plaintiff Hang Qi Lin was not given a statement with each

 payment of wages reflecting employee’s name, employer’s name, employer’s address and

 telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

 any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

 each pay day in Chinese, Plaintiff’s native language.

     68. Throughout his employment, Plaintiff Hang Qi Lin was not compensated for New York’s




 TTroy                                         10 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 11 of 25 PageID #: 201




 “spread of hours” premium for shifts that lasted longer than ten (10) hours at his promised rate.

                              COLLECTIVE ACTION ALLEGATIONS

     69. Plaintiff Qian Xiong Lin brings this action individually and as class representative on

 behalf of all other and former non-exempt employees who have been or were employed by the

 Defendants for up to the last three (3) years, through entry of judgment in this case (the

 “Collective Action Period”) and who were not compensated at the minimum hourly rate for all

 hours worked and at one and one half times their promised work for all hours worked in excess

 of forty (40) hours per week (the “Collective Action Members”).

                                CLASS ACTION ALLEGATIONS

     70. Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil Procedure (“Fed. R.

 Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants on or after the

 date that is six years before the filing of the Complaint in this case as defined herein (the “Class

 Period”).

     71. All said persons, including Plaintiffs, are referred to herein as the “Class.”

     72. The Class members are readily ascertainable. The number and identity of the Class

 members are determinable from the records of Defendants. The hours assigned and worked, the

 positions held, and the rate of pay for each Class Member is also determinable from Defendants’

 records. For purpose of notice and other purposes related to this action, their names and addresses

 are readily available from Defendants. Notice can be provided by means permissible under said

 Fed. R. Civ. P. 23.

         Numerosity

     73. The proposed Class is so numerous that joinder of all members is impracticable, and the

 disposition of their claims as a class will benefit the parties and the Court. Although the precise

 number of such persons is unknown, and the facts on which the calculation of the number is


 TTroy                                         11 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 12 of 25 PageID #: 202




 presently within the sole control of the Defendants, upon information and belief, there are more

 than forty (40) members of the class.

         Commonality

     74. There are questions of law and fact common to the Class which predominate over any

 questions affecting only individual class members, including:

               a. Whether Defendants employed Plaintiffs and the Class within the meaning of

         the New York law;

               b. Whether Plaintiffs and Class members are promised and not paid at their

         promised hourly wage;

               c. Whether Plaintiff and Class members are not paid at least the hourly minimum

         wage for each hour worked;

               d. Whether Plaintiffs and Class members are entitled to and paid overtime at their

         promised hourly wage under the New York Labor Law;

               e. Whether Defendants maintained a policy, pattern and/or practice of failing to

         pay Plaintiffs and the Rule 23 Class spread-of-hours pay as required by the NYLL;

               f. Whether Defendants maintained a policy, pattern and/or practice of failing to

         provide requisite statutory meal periods;

               g. Whether Defendants provided a Time of Hire Notice detailing rates of pay and

         payday at the start of Plaintiffs and the Rule 23 Class’s start of employment and/or

         timely thereafter;

               h. Whether Defendants provided paystubs detailing the rates of pay and credits

         taken towards the minimum wage to Plaintiffs and the Rule 23 class on each payday;

         and

               i. At what common rate, or rates subject to common method of calculation was


 TTroy                                         12 of 25                                  Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 13 of 25 PageID #: 203




         and is Defendants required to pay the Class members for their work.

         Typicality

     75. Plaintiffs' claims are typical of those claims which could be alleged by any member of

 the Class, and the relief sought is typical of the relief that would be sought by each member of

 the Class in separate actions. All the Class members were subject to the same corporate

 practices of Defendants, as alleged herein, of failing to pay minimum wage or overtime

 compensation. Defendants’ corporate-wide policies and practices affected all Class members

 similarly, and Defendants benefitted from the same type of unfair and/or wrongful acts as to

 each Class member. Plaintiffs and other Class members sustained similar losses, injuries and

 damages arising from the same unlawful policies, practices and procedures.

         Adequacy

     76. Plaintiffs are able to fairly and adequately protect the interests of the Class and have no

 interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced

 and competent in representing plaintiffs in both class action and wage-and-hour employment

 litigation cases.

         Superiority

     77. A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, particularly in the context of wage-and-hour litigation where

 individual Class members lack the financial resources to vigorously prosecute a lawsuit against

 corporate defendants. Class action treatment will permit a large number of similarly situated

 persons to prosecute their common claims in a single forum simultaneously, efficiently and

 without the unnecessary duplication of efforts and expenses that numerous individual actions

 engender. Because the losses, injuries and damages suffered by each of the individual Class

 members are small in the sense pertinent to a class action analysis, the expenses and burden of


 TTroy                                         13 of 25                                     Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 14 of 25 PageID #: 204




 individual litigation would make it extremely difficult or impossible for the individual Class

 members to redress the wrongs done to them. Further, important public interests will be served

 by addressing the matter as a class action. The adjudication of individual litigation claims would

 result in a great expenditure of Court and public resources; however, treating the claims as a

 class action would result in a significant saving of these costs. The prosecution of separate

 actions by individual members of the Class would create a risk of inconsistent and/or varying

 adjudications with respect to the individual members of the Class, establishing incompatible

 standards of conduct for Defendants and resulting in the impairment of Class members’ rights

 and the disposition of their interests through actions to which they were not parties. The issues

 in this action can be decided by means of common, class-wide proof. In addition, if appropriate,

 the Court can, and is empowered to, fashion methods to efficiently manage this action as a class

 action.

     78. Upon information and belief, Defendants and other employers throughout the state

 violate the New York Labor Law. Current employees are often afraid to assert their rights out

 of fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

 doing so can harm their employment, future employment, and future efforts to secure

 employment. Class actions provide class members who are not named in the complaint a degree

 of anonymity which allows for the vindication of their rights while eliminating or reducing

 these risks.

                                   STATEMENT OF CLAIMS


    [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage/Unpaid
                                            Wages
         Brought on behalf of the Plaintiff Qian Xiong Lin and the FLSA Collective]

     79. Plaintiffs re-alleges and incorporates by reference all preceding paragraphs as though fully



 TTroy                                         14 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 15 of 25 PageID #: 205




 set forth herein.

     80. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiffs,

 and the similarly situated collective action members, in full for some or all of the hours they

 worked.

     81. The FLSA provides that any employer who violates the provisions of 29 U.S.C. § 206 shall

 be liable to the employees affected in the amount of their unpaid wage, and in an additional equal

 amount as liquidated damages.

     82. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

 by failing to compensate Plaintiff and Collective Action Members at the statutory minimum wage

 when they knew or should have known such was due and that failing to do so would financially

 injure Plaintiff and Collective Action Members.


     [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                      Brought on behalf of Plaintiffs and Rule 23 Class]

     83. Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though fully

 set forth herein.

     84. At all relevant times, Plaintiffs are employed by Defendants within the meaning of New

 York Labor Law §§ 2 and 651.

     85. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiffs and

 the Class in full for some or all of the hours they worked.

     86. Defendants knowingly and willfully violated Plaintiffs’ and similarly situated Class

 Members’ rights by failing to pay him minimum wages in the lawful amount for hours worked.

     87. An employer who fails to pay the minimum wage shall be liable, in addition to the

 amount of any underpayments, for liquidated damages equal to twenty five percent (25%) of the

 shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%) after April


 TTroy                                         15 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 16 of 25 PageID #: 206




 9, 2011 under NY Wage Theft Prevention Act, and interest.


            [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
          Brought on behalf of the Plaintiff Qian Xiong Lin and the FLSA Collective]

     88. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 set forth herein.

     89. The FLSA provides that no employer engaged in commerce shall employ a covered

 employee for a work week longer than forty (40) hours unless such employee receives

 compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

 times the regular rate at which he is employed, or one and one-half times the minimum wage,

 whichever is greater. 29 U.S.C. § 207(a).

     90. The FLSA provides that any employer who violates the provisions of 29 U.S.C. § 207 shall

 be liable to the employees affected in the amount of their unpaid overtime compensation, and in

 an additional equal amount as liquidated damages. 29 USC § 216(b).

     91. Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay violated

 the FLSA.

     92. At all relevant times, Defendants had, and continue to have, a policy of practice of refusing

 to pay overtime compensation at the statutory rate of time and a half to Plaintiff and Collective

 Action Members for all hours worked in excess of forty (40) hours per workweek, which violated

 and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(1)

 and 215(a).

     93. The FLSA and supporting regulations required employers to notify employees of

 employment law requires employers to notify employment law requirements. 29 C.F.R. § 516.4.

     94. Defendants willfully failed to notify Plaintiff and FLSA Collective of the requirements of

 the employment laws in order to facilitate their exploitation of Plaintiff’s and FLSA Collectives’


 TTroy                                         16 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 17 of 25 PageID #: 207




 labor.

     95. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced

 by their failure to compensate Plaintiff and Collective Class Members the statutory overtime rate

 of time and one half for all hours worked in excess of forty (40) per week when they knew or

 should have known such was due and that failing to do so would financially injure Plaintiff and

 Collective Action members.


                 [Violation of New York Labor Law—Failure to Pay Overtime
                       Brought on behalf of Plaintiffs and Rule 23 Class]

     96. Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though fully

 set forth herein.

     97. An employer who fails to pay overtime shall be liable, in addition to the amount of any

 underpayments, for liquidated damages equal to twenty-five percent (25%) before April 9, 2011

 and one hundred percent (100%) thereafter under NY Wage Theft Prevention Act, and interest.

     98. At all relevant times, Defendants had a policy and practice of refusing to pay overtime

 compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs and the class are

 entitled to.

     99. Defendants’ failure to pay Plaintiffs their overtime pay violated the NYLL.

     100.        Defendants’ failure to pay Plaintiffs was not in good faith.



                  [Illegal Tip Retention, NYLL §146-2.18 and NYLL §146-2.20
                Brought on behalf of Plaintiff Hang Qi Lin and the Rule 23 Class]

     101.        Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.




 TTroy                                         17 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 18 of 25 PageID #: 208




     102.        Section 196-d of the New York Labor Law prohibits employers from demanding,

 accepting, or retaining, directly or indirectly, any part of an employee’s gratuity or any charge

 purported to be a gratuity.

     103.        A tip is the sole property of the tipped employee regardless of whether the employer

 takes a tip credit.

     104.        The NYLL prohibits any arrangement between the employer and tipped employee

 whereby any part of the tip received becomes the property of the employer.

     105.        Retaining portions of the tips from Plaintiff to unjustly enrich the Owner/Operator

 Defendants or using portion of the tips to pay non-tipped employees is prohibited under the FLSA.

     106.        A charge purported to be a gratuity, including charges advertised to be “delivery

 fee” to customers, must be distributed in full as gratuities to the service employees or food service

 workers who provided the service.

     107.        §146-2.18 provides that there shall be a rebuttable presumption that any charge in

 addition to charges for food, beverage, lodging, and other specified materials or services, including

 but not limited to any charge for “service” or “food service,” is a charge purported to be a gratuity.


                       [Violation of New York Labor Law—Spread of Time Pay
                           Brought on behalf of Plaintiffs and Rule 23 Class]

     108.        Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

     109.        The NYLL requires employers to pay an extra hour’s pay for every day that an

 employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

 et seq., and New York State Department of Labor regulations § 146-1.6.

     110.        Defendants’ failure to pay Plaintiffs spread-of-hours pay was not in good faith.




 TTroy                                         18 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 19 of 25 PageID #: 209




             [Violation of New York Labor Law—Failure to Provide Meal Periods
                     Brought on behalf of Plaintiffs and the Rule 23 Class]

     111.         Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

     112.         The NYLL requires that employees provide: a noon day meal period of at least

 thirty (30) minutes for employees who work a shift of more than six hours extending over the noon

 day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7 p.m. of at

 least twenty (20) minutes for employees whose shift started before 11 a.m. and continues later than

 7 p.m.; and/or a forty-five (45) minute meal period at a time midway between the beginning and

 end of the shift for employees whose shift lasts more than six hours and starts between 1 p m. and

 6 a.m. NYLL § 162.

     113.         Defendants failed to provide meal periods required by NYLL § 162 for every day

 that Plaintiffs worked.

     114.         Though the Department of Labor commissioner may permit a shorter time to be

 fixed for meal periods than hereinbefore provided, such permit must be in writing and be kept

 conspicuously posted in the main entrance of the establishment. No such permit is posted.

     115.         Defendants’ failure to provide the meal periods required by NYLL § 162 was not

 in good faith.


                  [Violation of New York Labor Law—Failure to Keep Records
                        Brought on behalf of Plaintiffs and Rule 23 Class]

     116.         Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

     117.         Defendants did not maintain, establish and preserve Plaintiffs' weekly payroll

 records for a period of not less than six years, as required by NYCRR § 146-2.1.


 TTroy                                          19 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 20 of 25 PageID #: 210




     118.        As a result of Defendants’ unlawful conduct, Plaintiffs have sustained damages

 including loss of earning, in an amount to be established at trial, liquidated damages,

 prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

     119.        Upon information and belief, Defendants failed to maintain adequate and accurate

 written records of actual hours worked and true wages earned by Plaintiffs in order to facilitate

 their exploitation of Plaintiffs' labor.

     120.        Defendants’ failure to maintain adequate and accurate written records of actual

 hours worked and true wages earned by Plaintiff were not in good faith.


         [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                         Brought on behalf of Plaintiffs and Rule 23 Class]

     121.        Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

     122.        The NYLL and supporting regulations require employers to provide written notice

 of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

 piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

 meal, or lodging allowances; the regular pay day designated by the employer; the name of the

 employer; any “doing business as” names used by the employer; the physical address of

 employer’s main office or principal place of business, and a mailing address if different; the

 telephone number of the employer. NYLL §195-1(a).

     123.        Defendants intentionally failed to provide notice to employees in violation of New

 York Labor Law § 195, which requires all employers to provide written notice in the employee’s

 primary language about the terms and conditions of employment related to rate of pay, regular pay

 cycle and rate of overtime on their or her first day of employment.

     124.        Defendants not only did not provide notice to each employee at Time of Hire, but


 TTroy                                         20 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 21 of 25 PageID #: 211




 failed to provide notice to Plaintiffs even after the fact.

     125.        Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

 recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

 or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

 Labor Law. N.Y. Lab. Law §198(1-b).


            [Violation of New York Labor Law—Failure to Provide Wage Statements
                        Brought on behalf of Plaintiffs and Rule 23 Class]

     126.        Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

     127.        The NYLL and supporting regulations require employers to provide detailed

 paystub information to employees every payday. NYLL § 195-1(d).

     128.        Defendants have failed to make a good faith effort to comply with the New York

 Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on or

 after each Plaintiffs’ payday.

     129.        Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled to

 recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

 $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law.

 N.Y. Lab. Law §198(1-d).


            [Violation of the Americans with Disabilities Act—Wrongful Termination
                           Brought on behalf of Plaintiff Qian Xiong Lin]

     130.        Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

     131.        The Americans with Disabilities Act (“ADA”) prohibits discrimination against

 persons with disabilities in employment. Title I of the ADA protects the rights of employees. The


 TTroy                                          21 of 25                                  Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 22 of 25 PageID #: 212




 ADA prohibits private employers from discriminating against individuals with disabilities in

 hiring, firing, and job training.

     132.        The Defendants herein are a covered entity under the ADA. The term “covered

 entity” means an employer, employment agency, labor organization, or joint labor-management

 committee, including a private employer, who are required to provide “reasonable

 accommodations to the known physical or mental limitations of an otherwise qualified individual

 with a disability who is an… employee, unless such covered entity can demonstrate that the

 accommodation would impose an undue hardship.” 42 U.S.C. §§ 12112(b)(5)(A) and 12111(2).

     133.        The ADA defines a “qualified individual with a disability” as “an individual with a

 disability who, with or without reasonable accommodation, can perform the essential functions of

 the employment position.” § 12111(8).

     134.        A “disability” is, inter alia, a “physical or mental impairment that substantially

 limits one or more of the major life activities of such individual.” § 12102(2).

     135.        In or about June, 2017, the Plaintiff developed symptoms of difficulty in

 performing his tasks in employment. He was working a sushi chef, which required repetitive

 activity, and was overworked to the point where he could no longer move his arm as required.

     136.        On or about June 18, 2017, he asked the Defendants to provide medical care.

 Defendants refused, and did not provide Worker’s Compensation to Plaintiff. In response to

 Plaintiff’s complaint of job-related impairment, Defendants fired him.

     137.        This was in violation of the ADA.




 TTroy                                        22 of 25                                   Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 23 of 25 PageID #: 213




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

 Collective and Rule 23 Class, respectfully request that this Court enter a judgment providing the

 following relief:

     a) Authorizing Plaintiff Qian Xiong Lin at the earliest possible time to give notice of this

 collective action, or that the Court issue such notice, to all persons who are presently, or have up

 through the extent allowable under the statute of limitations and including the date of issuance of

 court-supervised notice, been employed by Defendants as non-exempt employees. Such notice

 shall inform them that the civil notice has been filed, of the nature of the action, of his right to join

 this lawsuit if they believe they were denied premium overtime wages;

     b) Certification of this case as a collective action pursuant to FLSA;

     c) Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the

 FLSA opt-in class, apprising them of the pendency of this action, and permitting them to assert

 timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

 pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to represent the

 Collective Action Members;

     d) A declaratory judgment that the practices complained of herein are unlawful under FLSA

 and New York Labor Law;

     e) An injunction against Corporate Defendant, its officers, agents, successors, employees,

 representatives and any and all persons acting in concert with them as provided by law, from

 engaging in each of unlawful practices and policies set forth herein;

     f) An award of unpaid minimum wage and overtime wages due under FLSA and New York

 Labor Law due Plaintiffs and the Collective Action members plus compensatory and liquidated



 TTroy                                           23 of 25                                     Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 24 of 25 PageID #: 214




 damages in the amount of twenty five percent (25%) prior to April 9, 2011 and one hundred percent

 (100%) thereafter under NY Wage Theft Prevention Act;

     g) An award of liquidated and/or punitive damages as a result of Defendants’ knowing and

 willful failure to pay wages at least the hourly minimum wage, overtime compensation pursuant

 to 29 U.S.C. §216;

     h) Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a Time

 of Hire Notice detailing rates of pay and payday;

     i) Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a

 paystub that lists employee’s name, employer’s name, employer’s address and telephone number,

 employee’s rate or rates of pay, any deductions made from employee’s wages, any allowances

 claimed as part of the minimum wage, and the employee’s gross and net wages for each pay day;

     j) An award of liquidated and/or punitive damages as a result of Defendants’ willful failure

 to overtime compensation, and “spread of hours” premium pursuant to New York Labor Law;

     k) An award of economic and punitive damages as a result of Defendants’ willful violations

 of the Americans with Disabilities Act.

     l) An award of costs and expenses of this action together with reasonable attorneys’ and

 expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

     m) The cost and disbursements of this action;

     n) An award of prejudgment and post-judgment fees;

     o) Providing that if any amounts remain unpaid upon the expiration of ninety days following

 the issuance of judgment, or ninety days after expiration of the time to appeal and no appeal is then

 pending, whichever is later, the total amount of judgment shall automatically increase by fifteen

 percent, as required by NYLL §198(4); and




 TTroy                                         24 of 25                                    Complaint
Case 2:17-cv-04994-JS-AYS Document 49 Filed 07/05/19 Page 25 of 25 PageID #: 215




     p) Such other and further legal and equitable relief as this Court deems necessary, just, and

 proper.



 Dated: Flushing, New York
        July 5, 2019
                                                 TROY LAW, PLLC
                                                 Attorneys for the Plaintiffs, proposed FLSA
                                                 Collective and potential Rule 23 Class

                                                  /s/ John Troy
                                                 John Troy (JT0481)




 TTroy                                       25 of 25                                  Complaint
